In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0224V
                                      Filed: May 12, 2016
                                        UNPUBLISHED

****************************
LINDSAY DESROSIERS,                       *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
v.                                        *      Tetanus-Diphtheria-Acellular-Pertussis
                                          *      Vaccine (“Tdap”); Shoulder Injury
SECRETARY OF HEALTH                       *      Related to Vaccine Administration
AND HUMAN SERVICES,                       *      (“SIRVA”); Special Processing Unit
                                          *      (“SPU”)
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
David Gregory Cutler, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On February 16, 2016, Lindsay Desrosiers (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury as a result of a tetanus-diphtheria-acellular-pertussis (“Tdap”) vaccine she
received on March 9, 2015. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On May 12, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that petitioner’s injury is consistent with shoulder
injury related to vaccine administration (“SIRVA”), and that it was caused by the Tdap
vaccine administered to petitioner on March 9, 2015 Id. at 4. Respondent further


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
agrees that the evidence shows that petitioner suffered the sequela of her injury for
more than six months. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2